

115 S3676 IS: Enhancing State Energy Security Planning and Emergency Preparedness Act of 2018
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3676IN THE SENATE OF THE UNITED STATESNovember 29, 2018Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Energy Policy and Conservation Act to provide Federal financial assistance to States
			 to implement State energy security plans, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Enhancing State Energy Security Planning and Emergency Preparedness Act of 2018. 2.State energy security plans (a)In generalPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is amended—
 (1)by redesignating section 366 (42 U.S.C. 6326) as section 367; and (2)by inserting after section 365 (42 U.S.C. 6325) the following:
					
						366.State energy security plans
 (a)In generalThe Secretary may provide financial assistance to a State for— (1)the development and implementation of a State energy security plan; or
 (2)the review, revision, and implementation of an existing State energy security plan. (b)PurposeA State energy security plan developed or revised under subsection (a) shall—
 (1)assess the existing circumstances of the State; and (2)propose methods to strengthen the ability of the State, in consultation with owners and operators of energy infrastructure in the State—
 (A)to secure the energy infrastructure of the State against all physical and cybersecurity threats; (B)to mitigate the risk of energy supply disruptions to the State and enhance the response to, and recovery from, energy disruptions; and
 (C)to ensure the State has a reliable, secure, and resilient energy infrastructure. (c)Contents of planA State energy security plan developed or revised under subsection (a) shall—
 (1)address all fuels, including fuels from regulated and unregulated energy providers; (2)provide a State energy profile, including an assessment of energy production, distribution, and end use;
 (3)address potential hazards to each energy sector or system, including physical threats and cybersecurity threats and vulnerabilities;
 (4)provide a risk assessment of energy infrastructure and crosssector interdependencies; (5)provide a risk mitigation approach to enhance reliability and end-use resilience;
 (6)address coordination, planning, and response, including cyber information sharing mechanisms such as the Multi-State Information and Analysis Center, across States, Indian Tribes, and regions; and
 (7)to the maximum extent practicable, encourage mutual assistance regarding the cyber and physical response plans of States, Indian Tribes, and regions.
 (d)CoordinationIn developing or revising a State energy security plan under subsection (a), the energy office of the State shall, to the maximum extent practicable, coordinate with and participate in cyber and physical security incident exercises with—
 (1)the public utility or service commission of the State; (2)energy providers from the private sector; and
 (3)other entities responsible for maintaining fuel or electric reliability and securing energy infrastructure.
 (e)Eligibility for financial assistanceThe Governor of a State desiring financial assistance under this section for a fiscal year shall submit to the Secretary, with respect to that fiscal year—
 (1)a State energy security plan developed in accordance with the requirements of this section; or (2)after an annual review of the existing State energy security plan of the State by the Governor—
 (A)a revised State energy security plan that meets the requirements of this section; or (B)a certification that no revisions to the State energy security plan are necessary.
 (f)Technical assistanceOn request of the Governor of a State, the Secretary may provide to the State information, technical assistance, and other assistance for the development or revision of, and implementation of, a State energy security plan under this section.
 (g)RequirementEach State receiving financial assistance under this section shall provide reasonable assurance to the Secretary that the State has established policies and procedures designed to assure that the financial assistance will be used—
 (1)to supplement, and not to supplant, State and local funds; and
 (2)to the maximum extent practicable, to increase the amount of State and local funds that otherwise would be available, in the absence of the financial assistance, for the implementation of the State energy security plan under this section.
 (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $90,000,000 for each of fiscal years 2018 through 2022.
 (i)SunsetThis authority to carry out this section shall expire on October 31, 2022.. (b)Technical and conforming amendments (1)Conforming amendmentsSection 363 of the Energy Policy and Conservation Act (42 U.S.C. 6323) is amended—
 (A)by striking subsection (e); and (B)by redesignating subsection (f) as subsection (e).
					(2)Technical amendments
 (A)Section 509(i)(3) of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–8(i)(3)) is amended by striking section 366 and inserting section 367.
 (B)The matter under the heading energy conservation under the heading department of energy in title II of the Department of the Interior and Related Agencies Appropriations Act, 1985 (42 U.S.C. 6323a) is amended by striking sections 361 through 366 and inserting sections 361 through 367.
 (C)Section 367(3)(B)(i) of the Energy Policy and Conservation Act (42 U.S.C. 6326(3)(B)(i)) (as redesignated by subsection (a)(1)) is amended by striking approved under section 367.
 (D)Section 451(i)(3) of the Energy Conservation and Production Act (42 U.S.C. 6881(i)(3)) is amended by striking section 366 and all that follows through the period at the end and inserting section 367 of the Energy Policy and Conservation Act..
 (3)Table of contentsThe table of contents for part D of title III of the Energy Policy and Conservation Act (Public Law 94–163; 89 Stat. 872; 92 Stat. 3272; 104 Stat. 1006) is amended by striking the item relating to section 366 and inserting the following:
					Sec. 366. State energy security plans.
							Sec. 367. Definitions..
				